CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the reference to our firm in the Pre-Effective Amendment to the Registration Statement on Form N-1A of Merk Hard Currency ETF ("the Fund"), a series of shares of beneficial interest of the Forum ETF Trust, and to the use of our opinion dated December 27, 2013 on the statement of assets and liabilities as of December 20, 2013 of the Fund. Such financial statement appears in the Fund's Statement of Additional Information. BBD, LLP Philadelphia, Pennsylvania January 7, 2014
